      Case 18-13616-mdc        Doc 55-1 Filed 06/17/19 Entered 06/17/19 18:18:45                     Desc
                                    Exhibit Notice Page 1 of 2
                                        KML LAW GROUP, P.C.
                                  THE BNY INDEPENDENCE CENTER
                                   701 MARKET STREET SUITE– 5000
                                       PHILADELPHIA, PA 19106
                                         www.kmllawgroup.com

                                                May 29, 2019

Brad J. Sadek Esq.
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

RE:      NOTICE OF DEFAULT UNDER COURT APPROVED STIPULATION
         U.S. BANK NATIONAL ASSOCIATION, (AS TRUSTEE FOR THE PENNSYLVANIA
         HOUSING FINANCE AGENCY) vs. Niyah Smith-Walker and Sheldon L. Walker
         Case No. 18-13616 MDC
         Last 4 Digits of Loan No. 4649

Dear Sir or Madam:

      Please be advised that your client is in default under the terms of the Stipulation that was approved by
the Bankruptcy Court. Under the terms of the Stipulation, your client must cure the default within fifteen (15)
days of this Notice. The amount in default is itemized as follows;

      Regular mortgage payments for the months of March 2019 through May 2019, in the amount of
          $1,069.00 per month;
      Installment payments for the months of March 2019 through May 2019, in the amount of $1,063.45, per
          month;
      Less Debtor Suspense credit in the amount of $1,067.00;

                The total due is $5,330.35 and must be received on or before June 13, 2019.

      The monthly payment for June, will be due on the 1st day of the month and is not included in the figure
       listed above.

NOTICE TO BORROWER: Please call your attorney with any questions. We are not permitted under the
Rules of Professional Responsibility to speak with you directly.

      As set forth in the Stipulation, only certified funds, money order, or a check from an attorney trust
account will be accepted to cure the default. We will not accept cash or personal checks. If you have proof
that payments were made, fax that proof to our office at 215-825-6413. If payment is not made, we will file a
Certification with the Court and request relief from the Bankruptcy stay. Due to heightened security in our
office complex, you MUST call our office at 215-627-1322 and schedule an appointment if you intend to pay
the amount in person, please reference our file number 185813BK.

                                                 KML Law Group, P.C.
                                                    /s/ Rebecca A. Solarz, Esquire
                                                      Rebecca A. Solarz, Esquire
                                                      KML Law Group, P.C.
                                                      BNY Mellon Independence Center
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106


cc:      Niyah Smith-Walker Sheldon L. Walker
  Case 18-13616-mdc       Doc 55-1 Filed 06/17/19 Entered 06/17/19 18:18:45   Desc
                               Exhibit Notice Page 2 of 2




Niyah Smith-Walker, 6059 Lawndale Street
Philadelphia, PA 19111
Sheldon L. Walker, 6059 Lawndale Street
Philadelphia, PA 19111
